PER CURIAM.1
Orville Crouch fell from a roof while throwing bundles of shingles. He fractured both ankles, his left wrist and back. He filed a workers compensation claim, contending his employers were J & J Home Builders, Inc., and Urban Builders. The Labor and Industrial Relations Commission concluded that Urban was Crouch’s direct employer, that Urban had no insurance coverage, that J & J was the liable employer, and that American Family Mutual Insurance Company had a policy in effect for J & J at the time of the accident.
American contends the commission erred: (1) in ruling that employer’s workers’ compensation liability was covered by American at the time of the accident, (2) in ruling that Crouch sustained an injury arising out of and in the course of his employment, (3) in ruling that Crouch was permanently and totally disabled, (4) in ruling that Crouch was temporarily and totally disabled from August 27, 1995, to December 11, 1997, (5) in awarding future medical treatment, and (6) in failing to grant J & J’s motion for contribution or indemnity.
Having reviewed the briefs of the parties and the record on appeal as to these issues, the Court concludes that no error of law appears and that an opinion would have no precedential value. The decision is affirmed. Rule 8). 16(b).
WOLFF, BENTON, LAURA DENVIR STITH, PRICE, TEITELMAN, and LIMBAUGH, JJ., concur.
WHITE, C.J., not participating.

. This Court transferred this case after an opinion by the Court of Appeals, Eastern District. Mo. Const, article V, section 10.